625 S.E.2d 546 (2005)
In re J.W., K.W.
No. 592A05.
Supreme Court of North Carolina.
November 18, 2005.
Peter Wood, for Mother (Artemisia W.)
Elizabeth Boone, for Guardian Ad Litem.
Jesse Jones, for Robert Winder.
Carlene Edwards, for Jason Wiggins.
*547 The following order has been entered on the motion filed on the 17th day of November 2005 by Petitioner (Harnett County DSS) for Extension of Time to File Brief:
"Motion Allowed. Petitioner (Harnett County DSS) shall have up to and including the 29th day of December 2005 to file and serve his/her brief with this Court. By order of the Court in conference this the 18th day of November 2005."